          Case 1:19-cr-00740-CM Document 33 Filed 09/15/21 Page 1 of 1

                                                       U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of N~w York
                                                       The Stlvro J Mollo But/ding
                                                       One Saint Andrew's Pla:a
                                                       New York, New York /0007



                                                        September 14, 2021
                                                                                                         0 ENDORSED
BYECF                                                                      9.   I b-1I)
The Honorable Colleen McMahon                                 Ctts~             AJ j,        <\-a         v.l'6, z_oz(
United States District Court
Southern District of New York                                   ~ l l ftn, {av-                     A-     ~J pr~--ft,-;J~.
United States Courthouse                               '\hf_(),r6po sz.-J ~         t..>/'z'...--for, ,\, 'Ii""<~~
500 Pearl Street
New York, New York 10007                                 k<>+:'v~ ,s k~r.~ {z. -to -1-4,~ ~wt
        Re:    United States v. Ramon Solla, 19 Cr. 740 (CM) 17"'"'<'.:.-- f_ I vd. el_ 'Yhro~~ <,{_ ¼~
                                                                                          )<;'c.



Dear Judge McMahon:                                                         -4,,,- c".J. ol.wh.C         .c.   71 Za 1- <)) {ov- .fit{
        The parties respectfully submit this joint letter regarding the pretrial motion and c            nference d1.'2 r}~       ~ ~~
schedule in the above-referenced case. Trial has been scheduled to begin on Decem e                       7, 2021. o4--+.,- '-14-{
Assuming that date remains firm, the parties jointly propose that motions in limin                       e due on .,.._ /.. cA,i,i1&7
October 26, 2021, with opposition due November 9, 2021. The parties ·likewise re u                       st a final ~ It\.>iii t_



                                                                                                                         '¥
pretrial conference for November 23, 2021, and request that the confere~ce present!                      cheduled / ~ e 7--\
                             ;
for September 21, 2021 be adjourned.
                                                                                                                      .S) .>TLC.t
                                                                                                                    \ ' 1.         C>f:-
                                                                                                                                    ~
        Additionally, the Government requests the exclusion of time under the Spee ,Trial Act
 from September 21, 2021 'until December 7, 2021. The exclusion is in the intere t of justice                                 .
 because it will allow the defense to continue preparing for trial and for filing the abov - eferenced
 motions. Counsel Donald Yannella, Esq., and Elizabeth Macedonio, Esq., consent tot exclusion                            '
 of time through the trial date.                                                                                       ~


 --·---------
  LiSDC SDNY
  DOCUMENT
                      -   -----
                                                    Respectfully submitted,

                                                    AUDREY STRAUSS
                                                    United States Attorney
                                                                                                                  ~
  ELECTRo:-,;1cALLY FILED
                                                 By:       /s/
  DOC#:
 _DATEFILED: _
                  ,.
                      1p4z-t =_
                       I                               Allison Nichols, Celia Cohen & Da i lie Kudla
                                                       Assistant United States Attorneys
                                                       Southern District of New York
                                                       Tel: (212) 637-2366 / 2466 / 2304



  Cc:     Counsel of record (by ECF)
